

117 HR 1534 IH: Protecting the Right to Keep and Bear Arms Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1534IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Cloud (for himself, Mr. Budd, Mr. Perry, Mr. Meuser, Mr. Duncan, Mr. Norman, Mr. Babin, Mr. Hice of Georgia, Mr. Guest, Mr. Crawford, Mr. Roy, Mr. McCaul, Mr. Gosar, Mr. DesJarlais, Mr. Womack, Ms. Herrell, Mrs. Boebert, Mr. Gibbs, Mr. Rosendale, Mr. McClintock, Ms. Stefanik, Mr. Rutherford, Mr. Cline, Mr. Davidson, Mr. Palmer, Mr. Massie, Mr. Gallagher, Mr. Owens, Mrs. Greene of Georgia, Mr. Buck, Mr. Gohmert, Mr. Kustoff, Mr. Stewart, Mrs. Miller of Illinois, Mr. Clyde, and Mr. Hagedorn) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the President and the Secretary of Health and Human Services from declaring certain emergencies or disasters for the purpose of imposing gun control.1.Short titleThis Act may be cited as the Protecting the Right to Keep and Bear Arms Act of 2021.2.Limitation on declarations by PresidentThe President (or any designee thereof) shall not, for the purpose of imposing gun control, declare an emergency pursuant to the National Emergencies Act (50 U.S.C. 1601 et seq.) or an emergency or major disaster pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).3.Limitation on declarations by HHSThe Secretary of Health and Human Services shall not, for the purpose of imposing gun control, declare a public health emergency pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d).4.Firearms policiesSection 706(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5207(a)) is amended—(1)in paragraph (3) by striking ; or and inserting a semicolon;(2)in paragraph (4) by striking the period and inserting a semicolon; and(3)by adding at the end the following: (5)prohibit the manufacturing, sale, or transfer of firearms; or(6)prohibit the manufacturing, sale, or transfer of ammunition..